Citation Nr: 1424613	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) as due to in-service personal assault.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Togus, Maine.  RO jurisdiction has since been transferred to the Indianapolis RO.

In May 2013, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.

A review of the Virtual VA paperless claims processing system reveals documents that are not pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 


FINDINGS OF FACT

1. The Veteran has been variously diagnosed with several different psychiatric disorders to include PTSD, bipolar disorder, obsessive compulsive disorder, and major depression; however, his predominant mental health diagnosis stemming from a traumatic event in service is PTSD.

2. PTSD is related to an in-service personal assault.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id.  at 1382 & n. 1.

The Board notes that the Veteran had active service during a period of war.  The Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

The Veteran avers that he has PTSD due to an in-service sexual assault involving an incident of rape and physical harm by several men in his unit.  Upon review of the evidence, the Board finds that the evidence demonstrates a medical diagnosis of PTSD, a link, established by medical evidence, between the current PTSD symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor involving military sexual trauma occurred.

First, the Veteran has a valid PTSD diagnosis of record.  In April 2009, the Veteran was diagnosed with PTSD based upon his reports of military sexual assault by P.B., a clinical social worker (diagnosis also confirmed by VA staff psychiatrist).  The Board also notes that the Veteran has been diagnosed with several different psychiatric disorders to include Axis I diagnoses of bipolar disorder, major depression, and obsessive compulsive disorder.  The Veteran has been shown to have an extensive psychiatric history, medically documented since the 1980s.  He has been hospitalized on several occasions due to mental health issues and has been receiving psychiatric treatment for his various psychiatric diagnoses, including PTSD, for decades.  The record shows that during psychiatric treatment in March 1999, the Veteran mentioned the sexual assault that occurred in service.

The Board finds that the Veteran's reports of the traumatic event in service to medical professionals since 1999 and his statements made in connection with his claim are remarkably consistent.  Additionally, we note that lay statements from family members and friend have been consistent with the Veteran's reported stressor and consistent with each other's accounts with respect to the Veteran's behavior change since returning home from service (e.g., substance abuse problem).  Finally, the post-service medical evidence, including the 2009 and 2012 VA examinations, are persuasive evidence supporting the occurrence of the claimed MST.  See 38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1382 (2011).

As noted in 38 C.F.R. § 3.304(f)(5), VA may submit evidence to an appropriate professional for an opinion as to whether it indicates that a personal assault occurred.  Here, in 2012, VA obtained an examination and opinion in connection with the Veteran's claim with regards to his claim, to include an opinion on whether or not it was plausible that the reported stressor occurred.  Although the 2012 examiner ultimately found that the Veteran did not meet the full DSM-IV criteria for a PTSD diagnosis, he indicated that the Veteran met criterion A based on the sexual assault that occurred during service.  He remarked, "[the Veteran's] description of this event seemed candid and forthright.  He provided adequate details regarding what occurred.  Furthermore, his self report during this exam was consistent with his prior descriptions of his MST when speaking to his treatment providers . . . ."  Thus, the VA examiner found the Veteran's statements to be consistent, credible, and accepted that such event occurred in service.  

The record contains a valid PTSD diagnosis and a credible stressor.  On the issue of nexus, the Board finds that the favorable evidence is overwhelming.  There are three positive opinions of record from three medical professionals who have rendered treatment for the Veteran's PTSD - a private psychologist, a clinical social worker, and a VA psychologist.  

Dr. R.C., a psychologist consultant, evaluated the Veteran and the evidence in connection with his claim, to include his longstanding psychiatric history.  He provided a detailed written report of his observations and findings, and ultimately found that there was a positive nexus between the Veteran's in-service sexual assault and his state of mental health over the years.  He also indicated that the Veteran turned to alcohol as a form of self-medication for his anxiety/PTSD.  Dr. R.C. noted the Veteran's various psychiatric diagnoses and commented that the eroding of his mental faculties into dementia and delirium obscured the target signs of PTSD, thus explaining the fact that PTSD may have been overlooked during the earlier years after separation from service.  VA psychologist Dr. R.B., who has rendered treatment to the Veteran for his PTSD, resolved the Veteran's various diagnoses of record.  He stated that the primary diagnosis that would be most accurate is PTSD due to sexual trauma and provided salient reasons and bases for his medical opinion.  Lastly, the Board notes the position of P.B., the Veteran's clinical social worker.  She also opined that "his PTSD is the single, most contributing, underlying factor in his clinical dynamic, significantly impacting his other co-morbid mental health diagnoses."  The Board has considered the positive medical opinions of record and assigns high probative to such opinions as these medical professionals were fully informed of the pertinent medical history, their opinion was fully-articulated and supported by reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

Likewise, the Veteran's competent and credible testimony also supports a nexus between his PTSD and his in-service assault.  His statements and other lay statements submitted on his behalf describe his change in behavior upon returning from service, particularly by way of substance abuse and change in personality.  

Therefore, the Board finds that the evidence of record supports the Veteran's contention that his PTSD is related to a personal assault during service, and service connection for a psychiatric disorder, to include PTSD, is granted.



ORDER

Service connection for PTSD is granted.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


